DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-14 are objected to because of the following informalities:  
Claims 11-14, recite the limitation “selecting an area of clinical relevance o the skin surface of a mammal.” This should read “selecting an area of clinical relevance on the skin surface of a mammal.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites the limitation "using a non-contact device to measure the temperature of said control area" in lines 6-8. It is unclear if applicant intends for “a non-contact device” in line 6 refers to “a non-contact device” in line 3 of claim 14 or a different non-contact device.  For purposes of examination, these the first and second recitation of a non-contact device are interpreted as the same non-contact device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bharara et al. (U.S. Pub. No. 2013/0162796), hereinafter “Bharara.”

Regarding claim 11, Bharara discloses a method of determining a likelihood of a deep tissue injury in a mammal (“Described are imaging apparatus and methods for imaging an area of interest, such as selected regions on a surface of a human or other living subject, by thermal and non-thermal means. Methods of using the apparatus to detect and monitor wounds in an area of interest on a subject are also described. The apparatus and methods have particular utility for detection and monitoring of ulcerations and general wound degradations, as well as of conditions that could result in formation of such lesions.” Abstract), said method comprising the steps of: 
selecting an area of clinical relevance o the skin surface of a mammal (“methods and apparatus for imaging selected regions of living skin of a human” [0002]; “In particular embodiments, the user first identifies or designates an area of interest within the aligned image, e.g., using the user interface. For example, the user defines the area of interest on a touch-screen display using a stylus or the user's finger. In other examples, the user defines an area of interest using an input device such as a keyboard, mouse, 
using a non-contact device to measure the temperature of said clinically relevant area (“The thermal-image sensor 14 can be any digital camera that is sensitive to infrared wavelengths. For example, in particular embodiments, the thermal-image sensor 14 is a complementary metal-oxide-semiconductor (CMOS) camera sensitive to infrared wavelengths in the range of approximately 8-14 micrometers (μm) with an accuracy of at least 0.05 degrees Celsius, and capable of detecting an emissivity of 0.975, which is typical of human skin. “ [0043]; “In particular embodiments, the imaging apparatus 10 also comprises a proximity sensor 24. The proximity sensor 24 provides data on the distance between the imaging apparatus (specifically the imaging sensors) and the subject 11 being imaged. Such data allows a user to obtain multiple images of a subject over time, at the same distance, and allows for more consistent imaging of the area of interest.” [0051]); 
selecting a control area on the skin surface of said mammal (“Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).” [0093]); 
using said non-contact device to measure the temperature of the control area (“Thermal image data were collected with a thermal imaging camera at baseline and 7, 14, 21, 35, and 48 days… Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).“ [0091]-[0093]); 
determining a difference in relative temperature between said control area and said clinically relevant area (“WIT was calculated from the following formula: WII=(ΔT*a)/A, wherein ΔT is the temperature difference between the ulcer and mean foot temperature, a is the area of the region with the highest or lowest temperature in the ulcer, and A is the area of the wound bed.” [0093]).

Regarding claim 12, Bharara discloses a method of determining a likelihood of a deep tissue injury in a mammal (“Described are imaging apparatus and methods for imaging an area of interest, such 
selecting an area of clinical relevance o the skin surface of a mammal (“methods and apparatus for imaging selected regions of living skin of a human” [0002]; “In particular embodiments, the user first identifies or designates an area of interest within the aligned image, e.g., using the user interface. For example, the user defines the area of interest on a touch-screen display using a stylus or the user's finger. In other examples, the user defines an area of interest using an input device such as a keyboard, mouse, joystick, or the like. In other embodiments, the image-analysis software automatically defines an image region surrounding an area having an anomalous temperature, wherein the area is in excess of a threshold area.” [0061]);
using a non-contact device to measure an average temperature of said clinically relevant area (“In particular embodiments, the imaging apparatus 10 also comprises a proximity sensor 24. The proximity sensor 24 provides data on the distance between the imaging apparatus (specifically the imaging sensors) and the subject 11 being imaged. Such data allows a user to obtain multiple images of a subject over time, at the same distance, and allows for more consistent imaging of the area of interest.” [0051]; “Thermal image data were collected with a thermal imaging camera at baseline and 7, 14, 21, 35, and 48 days… ΔT is the temperature difference between the ulcer and mean foot temperature” [0091]-[0093]);
selecting a control area on the skin surface of said mammal (“Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).” [0093]);
using said non-contact device to measure an average temperature of the control area (“Thermal image data were collected with a thermal imaging camera at baseline and 7, 14, 21, 35, and 48 days… Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).“ [0091]-[0093]);
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bharara in further view of Rogers et al. (U.S. Pub. No. 2003/0167008), hereinafter “Rogers.” 

Regarding claim 13, Bharara discloses a method of determining a likelihood of a deep tissue injury in a mammal (“Described are imaging apparatus and methods for imaging an area of interest, such as selected regions on a surface of a human or other living subject, by thermal and non-thermal means. Methods of using the apparatus to detect and monitor wounds in an area of interest on a subject are also described. The apparatus and methods have particular utility for detection and monitoring of ulcerations and general wound degradations, as well as of conditions that could result in formation of such lesions.” Abstract), said method comprising the steps of:  
selecting an area of clinical relevance o the skin surface of a mammal (“methods and apparatus for imaging selected regions of living skin of a human” [0002]; “In particular embodiments, the user first identifies or designates an area of interest within the aligned image, e.g., using the user interface. For example, the user defines the area of interest on a touch-screen display using a stylus or the user's finger. In other examples, the user defines an area of interest using an input device such as a keyboard, mouse, joystick, or the like. In other embodiments, the image-analysis software automatically defines an image region surrounding an area having an anomalous temperature, wherein the area is in excess of a threshold area.” [0061]);
using a non-contact device to measure the temperature of said clinically relevant area at a plurality of locations within the clinically relevant area (“The thermal-image sensor 14 can be any digital camera that is sensitive to infrared wavelengths. For example, in particular embodiments, the thermal-
However, Bharara may not explictly disclose using a non-contact device to measure the temperature of said clinically relevant area at a plurality of locations along a preselected vector within the clinically relevant area;
determining the gradient of the temperature within the clinically relevant area.
However, in the same field of endeavor of thermal imaging of mammalian surfaces, Rogers teaches using a non-contact device to measure the temperature of said clinically relevant area (“an infra-red sensor positionable adjacent the skin, at a given distance above the skin, to detect infra-red radiation emanating from the skin” [0007]) at a plurality of locations along a preselected vector within the clinically relevant area (“means for traversing the sensor in a measurable manner along a line across the skin; means for sequentially recording the output of the sensor, and thus infra-red radiation incident on the sensor, at a series of points along the line” [0008]-[0009]; “The line temperature profile can be split into significant segments as follows: …From the outer extent of thermal influence to the actual lesion: a 
determining the gradient of the temperature within the clinically relevant area (“the system has the ability to recognise temperature gradients” [0028]; “The system can be programmed to recognise these boundaries by setting gradient characteristics on the data.” [0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bharara’s disclosure of taking temperature measurements at a plurality of positions within the region of interest with Rogers’ teaching of taking temperature measurements at a plurality of positions within the region of interest in a profile line and identifying the temperature gradient of the region of interest to achieve the predictable result of improving the ease of use and accuracy of the temperature measurements by allowing for automated triggering of the measurement at the beginning of the extent of the inflamed region of interest and to allow for the user to intuitively view the temperature variability. Rogers, [0035] and [0052]. 

Regarding claim 14, Bharara discloses a method of determining a likelihood of a deep tissue injury in a mammal (“Described are imaging apparatus and methods for imaging an area of interest, such as selected regions on a surface of a human or other living subject, by thermal and non-thermal means. Methods of using the apparatus to detect and monitor wounds in an area of interest on a subject are also described. The apparatus and methods have particular utility for detection and monitoring of ulcerations and general wound degradations, as well as of conditions that could result in formation of such lesions.” Abstract), said method comprising the steps of:  
selecting an area of clinical relevance o the skin surface of a mammal (“methods and apparatus for imaging selected regions of living skin of a human” [0002]; “In particular embodiments, the user first identifies or designates an area of interest within the aligned image, e.g., using the user interface. For example, the user defines the area of interest on a touch-screen display using a stylus or the user's finger. In other examples, the user defines an area of interest using an input device such as a keyboard, mouse, 
using a non-contact device to measure the temperature of said clinically relevant area at a plurality of locations within the clinically relevant area (“The thermal-image sensor 14 can be any digital camera that is sensitive to infrared wavelengths. For example, in particular embodiments, the thermal-image sensor 14 is a complementary metal-oxide-semiconductor (CMOS) camera sensitive to infrared wavelengths in the range of approximately 8-14 micrometers (μm) with an accuracy of at least 0.05 degrees Celsius, and capable of detecting an emissivity of 0.975, which is typical of human skin. “ [0043]; “In particular embodiments, the imaging apparatus 10 also comprises a proximity sensor 24. The proximity sensor 24 provides data on the distance between the imaging apparatus (specifically the imaging sensors) and the subject 11 being imaged. Such data allows a user to obtain multiple images of a subject over time, at the same distance, and allows for more consistent imaging of the area of interest.” [0051]; “Once an area of interest is defined, one or more thermal and non-thermal parameters of the area are measured using the apparatus. The apparatus (specifically the controller 10) quantifies the thermographic data and determines the location of the suspect wound(s) in the area of interest, and also determines thermal and non-thermal parameters of the area of interest for use in determining the corresponding WII value. Non-limiting examples of the measured parameters include: area of the suspect wound, mean temperature of the wound, mean temperature of defined areas of the wound, highest/lowest wound temperature, and any area of the highest/lowest wound temperature” [0062]);
selecting a control area on the skin surface of the mammal (“Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).” [0093]); 
using a non-contact device to measure the temperature of said control area at a plurality of locations within the control area (“Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).” [0093]);

However, Bharara may not explictly disclose using a non-contact device to measure the temperature of said clinically relevant area at a plurality of locations along a preselected vector within the clinically relevant area; 
determining the gradient of the temperature within the clinically relevant area; 
using a non-contact device to measure the temperature of said control area at a plurality of locations along a preselected vector within the control area; 
determining the gradient of the temperature within the control area.
However, in the same field of endeavor of thermal imaging of mammalian surfaces, Rogers teaches using a non-contact device to measure the temperature of said clinically relevant area (“an infra-red sensor positionable adjacent the skin, at a given distance above the skin, to detect infra-red radiation emanating from the skin” [0007]) at a plurality of locations along a preselected vector within the clinically relevant area (“means for traversing the sensor in a measurable manner along a line across the skin; means for sequentially recording the output of the sensor, and thus infra-red radiation incident on the sensor, at a series of points along the line” [0008]-[0009]; “The line temperature profile can be split into significant segments as follows: …From the outer extent of thermal influence to the actual lesion: a gradient of raised and rising temperature. Over the lesion… mirror image of these three stages” [0030]-[0034]);
determining the gradient of the temperature within the clinically relevant area (“the system has the ability to recognise temperature gradients” [0028]; “The system can be programmed to recognise these boundaries by setting gradient characteristics on the data.” [0051]);

determining the gradient of the temperature within the control area (“the system has the ability to recognise temperature gradients” [0028]; “The system can be programmed to recognise these boundaries by setting gradient characteristics on the data.” [0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bharara’s disclosure of taking temperature measurements at a plurality of positions within the region of interest with Rogers’ teaching of taking temperature measurements at a plurality of positions within the region of interest in a profile line and identifying the temperature gradient of the region of interest to achieve the predictable result of improving the ease of use and accuracy of the temperature measurements by allowing for automated triggering of the measurement at the beginning of the extent of the inflamed region of interest and to allow for the user to intuitively view the temperature variability. Rogers, [0035] and [0052]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793